Case 6:20-cv-01380-RRS-CBW Document 7 Filed 12/29/20 Page 1 of 2 PageID #: 67




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION


CEDRICK PELLERIN, ET AL.                           CASE NO. 6:20-CV-01380

VERSUS                                             JUDGE SUMMERHAYS

LAFAYETTE CONSOLIDATED                             MAG. JUDGE WHITEHURST
GOVERNMENT, ET AL.


                                       ORDER

      Upon consideration of the Unopposed Motion to Stay [ECF No. 6] filed by

Defendants Chief Scott Morgan (individually and in his official capacity as Chief of

Police for the Lafayette City-Parish Consolidated Government), the Lafayette Police

Department, and the Lafayette City-Parish Consolidated Government,

      IT IS HEREBY ORDERED that the current proceedings are STAYED in

their entirety at this time, including any and all discovery, pending resolution of the

Louisiana State Police Investigation No. 20-010001, resolution of any Grand Jury

proceedings, and/or any additional proceedings that may stem therefrom. Any party

may move to lift the stay at any time for good cause.

      IT IS FURTHER ORDERED that counsel are to SUBMIT a joint status report

to the Court on or before April 28, 2021. In the status report, counsel are to provide

the Court with their best estimate as to when they anticipate this matter will be in a

proper procedural posture for the lifting of the stay.
Case 6:20-cv-01380-RRS-CBW Document 7 Filed 12/29/20 Page 2 of 2 PageID #: 68




      THUS DONE in Chambers on this 29th day of December, 2020.




                                           ROBERT R. SUMMERHAYS
                                        UNITED STATES DISTRICT JUDGE




                                  Page 2 of 2
